UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6019



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CALVIN ANGELO COWARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-90-52-2-H)


Submitted:   March 27, 2001                 Decided:   April 17, 2001


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed on other grounds by unpublished per curiam opinion.


Calvin Angelo Coward, Appellant Pro Se.     Jerri Ulrica Dunston,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvin Angelo Coward appeals from the district court’s order

denying his motion to file a belated notice of appeal in his crim-

inal case.    We have reviewed the district court’s order and find no

reversible error. Although the district court erroneously analyzed

Coward’s motion under Fed. R. App. P. 4(a) (addressing the appeal

periods in civil cases), its ultimate conclusion that it lacked the

authority to extend the appeal period was correct.       See Fed. R.

App. P. 4(b)(1), (4) (allowing the district court to extend the

ten-day criminal appeal period by an additional thirty days).

Accordingly, we affirm the district court’s order on other grounds.

See United States v. Coward, No. CR-90-52-4-H (E.D.N.C. Dec. 14,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court, and argument would not aid the decisional process.




                                           AFFIRMED ON OTHER GROUNDS




                                   2